

115 HR 6274 IH: Electric Credit Access Ready at Sale Act of 2018
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6274IN THE HOUSE OF REPRESENTATIVESJune 28, 2018Mr. Welch (for himself, Mr. Huffman, and Ms. Rosen) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend certain tax credits related to electric cars,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Electric Credit Access Ready at Sale Act of 2018 or the Electric CARS Act of 2018. 2.Extension and modification of new qualified plug-in electric drive motor vehicles credit (a)Extension (1)In generalSection 30D(e) of such Code is amended to read as follows:
					
 (e)TerminationThis section shall not apply to any new qualified plug-in electric drive motor vehicle placed in service after December 31, 2028..
 (2)2- and 3-wheeled Plug-in Electric VehiclesSection 30D(g)(3)(E) is amended by striking or at the end of clause (i), by redesignating clause (ii) as clause (iii), and by inserting after clause (i) the following new clause:
					
 (ii)after December 31, 2017, and before January 1, 2029, or. (b)Credit may be assigned to financing entitySection 30D(f) of such Code is amended by adding at the end the following new paragraph:
				
					(8)Credit may be assigned to financing entity
 (A)In generalThe credit which would (but for this paragraph) be allowed with respect to a vehicle under subsection (a) for any taxable year to any person (hereafter in this paragraph referred to as the initial taxpayer)—
 (i)if assigned by the initial taxpayer to the person who financed the purchase (or a lease of at least 2 years) of such vehicle by the initial taxpayer, may be taken into account by such person, and
 (ii)shall not be taken into account by the initial taxpayer. Any person to whom such credit is assigned under clause (i) shall be treated for purposes of this title as the taxpayer that placed such vehicle in service.(B)Disclosure requirementSubparagraph (A) shall not apply with respect to any vehicle unless the person to whom the credit is assigned clearly discloses in writing to the initial taxpayer the amount of the credit allowable under subsection (a) with respect to such vehicle (determined without regard to subsection (c))..
			(c)Effective dates
 (1)The amendments made by subsection (a) shall apply to vehicles acquired after December 31, 2017. (2)The amendment made by subsection (b) shall apply to vehicles acquired more than 60 days after the date of the enactment of this Act.
				3.Extension of the alternative fuel vehicle refueling property credit
 (a)In generalSection 30C(g) of the Internal Revenue Code of 1986 is amended by striking 2017 and inserting 2028. (b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2017.
			4.Extension of the alternative motor vehicle credit
 (a)In generalSection 30B(k) of the Internal Revenue Code of 1986 is amended by striking 2017 in paragraph (1) and inserting 2028. (b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2017.
			